            Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 1 of 16




1    IJH Law
2    Ignacio Hiraldo, Esq.
     (pro hac vice)
3    1200 Brickell Ave.
     Suite 1950
4
     Miami, FL 33131
5    E: IJhiraldo@IJhlaw.com
     T: 786-496-4469
6

7    Attorney for Plaintiff and Proposed Class

8
                              UNITED STATES DISTRICT COURT
9
                                  DISTRICT OF ARIZONA
10

11       Phoebe Black, individually and on behalf of      Case No.
         all others similarly situated,
12                                                        CLASS ACTION COMPLAINT
               Plaintiff,
13                                                        (JURY TRIAL DEMANDED)
14   v.

15       Drivetime Car Sales Company, LLC,
16
                Defendant.
17                                CLASS ACTION COMPLAINT
18            Plaintiff, Phoebe Black, brings this action against Defendant, Drivetime Car Sales
19   Company, LLC, to secure redress for violations of the Telephone Consumer Protection Act
20   (“TCPA”), 47 U.S.C. § 227.
21                                  NATURE OF THE ACTION
22            1.     This is a putative class action pursuant to the Telephone Consumer Protection
23   Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
24            2.     Defendant operates as a used car retailer with approximately 138 locations
25   nationwide. 1
26

27   1
         Drivetime.com
28
                                     CLASS ACTION COMPLAINT
                                                1
          Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 2 of 16




1           3.     Defendant also uses an automatic telephone dialing system to send mass
2    automated marketing calls and text messages to individuals’ cellular phone numbers
3    without first obtaining the required express written consent, and in violation of the National
4    Do Not Call Registry.
5           4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
6    illegal conduct, which has resulted in the invasion of privacy, harassment, aggravation, and
7    disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory
8    damages on behalf of themselves and members of the Class, and any other available legal
9    or equitable remedies.
10                                JURISDICTION AND VENUE
11          5.     This Court has federal question subject matter jurisdiction over this action
12   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
13   Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
14          6.     The Court has personal jurisdiction over Defendant and venue is proper in
15   this District because Defendant directs, markets, and provides its business activities to this
16   District, and because Defendant’s unauthorized marketing scheme was directed by
17   Defendant to consumers in this District, including Plaintiff.
18                                              PARTIES
19          7.     Plaintiff is a natural person who, at all times relevant to this action, was a
20   resident of the State of North Carolina.
21          8.     Defendant is an Arizona corporation whose principal office is located at 1720
22   W Rio Salado Parkway, Tempe Arizona 85281. Defendant directs, markets, and provides
23   its business activities throughout the state of Arizona.
24          9.     Unless otherwise indicated, the use of Defendant’s name in this Complaint
25   includes all agents, employees, officers, members, directors, heirs, successors, assigns,
26   principals, trustees, sureties, subrogees, representatives, vendors, and insurers of
27   Defendant.
28
                                    CLASS ACTION COMPLAINT
                                               2
          Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 3 of 16




1                                             THE TCPA
2           10.      The TCPA prohibits: (1) any person from calling a cellular telephone
3    number; (2) using an automatic telephone dialing system (“ATDS”) or an artificial or
4    prerecorded voice; (3) without the recipient’s prior express consent.            47 U.S.C. §
5    227(b)(1)(A).
6           11.      The TCPA exists to prevent communications like the ones described within
7    this Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
8           12.      In an action under the TCPA, a plaintiff must show only that the defendant
9    “called a number assigned to a cellular telephone service using an automatic dialing system
10   or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319
11   (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
12          13.      The Federal Communications Commission (“FCC”) is empowered to issue
13   rules and regulations implementing the TCPA. According to the FCC’s findings, calls in
14   violation of the TCPA are prohibited because, as Congress found, automated or
15   prerecorded telephone calls are a greater nuisance and invasion of privacy than live
16   solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized
17   that wireless customers are charged for incoming calls whether they pay in advance or after
18   the minutes are used. Rules and Regulations Implementing the Telephone Consumer
19   Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014
20   (2003).
21          14.      In 2012, the FCC issued an order further restricting automated telemarketing
22   calls, requiring “prior express written consent” for such calls. See In the Matter of Rules
23   & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838
24   ¶ 20 (Feb. 15, 2012) (emphasis supplied).
25          15.      To obtain express written consent for telemarketing calls, a defendant must
26   establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear
27   and conspicuous disclosure’ of the consequences of providing the requested consent….and
28
                                    CLASS ACTION COMPLAINT
                                               3
          Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 4 of 16




1    having received this information, agrees unambiguously to receive such calls at a telephone
2    number the [plaintiff] designates.” In re Rules & Regulations Implementing the Tel.
3    Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶
4    66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
5           16.    The TCPA regulations promulgated by the FCC define “telemarketing” as
6    “the initiation of a telephone call or message for the purpose of encouraging the purchase
7    or rental of, or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In
8    determining whether a communication constitutes telemarketing, a court must evaluate the
9    ultimate purpose of the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814,
10   820 (8th Cir. 2015).
11          17.    “Neither the TCPA nor its implementing regulations ‘require an explicit
12   mention of a good, product, or service’ where the implication of an improper purpose is
13   ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
14   (9th Cir. 2012)).
15          18.    “‘Telemarketing’ occurs when the context of a call indicates that it was
16   initiated and transmitted to a person for the purpose of promoting property, goods, or
17   services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
18   64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer
19   Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
20          19.    The FCC has explained that calls motivated in part by the intent to sell
21   property, goods, or services are considered telemarketing under the TCPA. See In re Rules
22   and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC
23   Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
24   purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
25          20.    In other words, offers “that are part of an overall marketing campaign to sell
26   property, goods, or services constitute” telemarketing under the TCPA. See In re Rules
27

28
                                    CLASS ACTION COMPLAINT
                                               4
          Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 5 of 16




1    and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC
2    Rcd. 14014, ¶ 136 (2003).
3           21.    If a call is not deemed telemarketing, a defendant must nevertheless
4    demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of Rules
5    and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
6    7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising
7    calls”).
8           22.    In regards to what constitutes an ATDS, the Ninth Circuit has explained “that
9    the statutory definition of ATDS includes device that stores telephone numbers to be called,
10   whether or not those numbers have been generated by a random or sequential number
11   generator.” Marks v. Crunch San Diego, LLC, 904 F. 3d 1041, 1043 (9th Cir. 2018).
12          23.    The Ninth Circuit has further explained that “By referring to the relevant
13   device as an ‘automatic telephone dialing system,’ Congress made clear that it was
14   targeting equipment that could engage in automatic dialing, rather than equipment that
15   operated without any human oversight or control.” Marks, 904 F. 3d at 1052 (citing 47
16   U.S.C. § 227(a)(1))(Emphasis in Marks).
17                                             FACTS
18          24.    Beginning in April of 2020, Defendant sent automated marketing calls and
19   automated marketing text messages to be transmitted to Plaintiff’s cellular telephone
20   number ending in 5194 (“5194 Number”).
21          25.    For example, on or about November 17, 2020, Defendant sent Plaintiff a text
22   message which stated:
23
            Great news Phoebe, DriveTime has added 3k vehicles to our inventory! Re-run your
24          approval and get your down payment at sonr.in/AZJYR2 or call your nearest
            dealership at (919) 334-0124 to get your financing terms over the phone in less than
25          10 minutes. Message HELP if you have any questions or would like to set your
26          appointment, STOP to opt out.

27

28
                                    CLASS ACTION COMPLAINT
                                               5
          Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 6 of 16




1          26.    At the time Plaintiff received these calls and messages she was the subscriber
2    and/or sole user of the 5194 Number.
3          27.    The 5194 Number is Plaintiff’s personal cell phone number and not a
4    business phone number.
5          28.    The 5194 Number has been registered with the National Do Not Call
6    Registry since April 24, 2018.
7          29.    Defendant’s text messages and calls constitute telemarketing/advertising
8    because they promote Defendants business, goods and services.
9          30.    The hyperlink in the November 17, 2020 text message leads to a website
10   owned or operated by or on behalf of Defendant where cars can be purchased:
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26         31.    At no point in time did Plaintiff provide Defendant with her express written
27   consent to be contacted by text messages using an ATDS.
28
                                  CLASS ACTION COMPLAINT
                                             6
            Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 7 of 16




1             32.    Plaintiff further told Defendant on or about May of 2020 to stop calling her.
2             33.    Notwithstanding, Plaintiff continued to receive unsolicited calls and text
3    messages from Defendant.
4             34.    The impersonal and generic nature of Defendant’s text message,
5    demonstrates that Defendant utilized an ATDS in transmitting the messages. The messages
6    include no personal identifiers outside of her first name and are formatted in a generic
7    manner.
8             35.    The inclusion of Plaintiff’s first name in the text message is an attempt by
9    Defendant to trick Plaintiff into believing that the message is personalized when in reality
10   the ATDS that Defendant used is simply including potential customer data, like Plaintiff’s
11   name, automatically in messages sent.
12            36.    The text message also includes instructions on how to respond in manner that
13   the ATDS will understand. As an example, the text message states “Message HELP if you
14   have any questions or would like to set your appointment, STOP to opt out.”
15            37.    Additionally, upon information and belief, the number used by Defendant to
16   send Plaintiff text messages was the short-code 42277 which appears on drivetime.com. 2
17   A short code is a standard 5-digit code that enabled Defendant to send SMS text messages
18   en masse, while deceiving recipients that the message was personalized and sent from a
19   telephone number operated by an individual.
20            38.    Upon information and belief, Defendant caused similar text messages to be
21   sent to individuals residing within this judicial district.
22            39.    To send the text messages, Defendant used a messaging platform (the
23   “Platform”) that permitted Defendant to transmit thousands of automated text messages
24   without any human involvement.
25

26

27   2
         DriveTime | Shop Used Cars & Financing Online
28
                                     CLASS ACTION COMPLAINT
                                                7
          Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 8 of 16




1           40.        Defendant’s unsolicited text message caused Plaintiff additional harm,
2    including invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass,
3    and conversion. Defendant’s call also inconvenienced Plaintiff and caused disruption to
4    her daily life.
5           CLASS ALLEGATIONS
6           PROPOSED CLASS
7           41.        Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on
8    behalf of themselves and all others similarly situated.
9           42.        Plaintiff brings this case on behalf of the Class defined as follows:
10          NO CONSENT CLASS: All persons within the United States who, within
11          the four years prior to the filing of this Complaint, were sent a text message
            using the same type of equipment used to text message Plaintiff, from
12          Defendant or anyone on Defendant’s behalf, to said person’s cellular
            telephone number for the purpose of promoting and/or advertising
13
            Defendant’s goods and/or services.
14
            DO NOT CALL CLASS: All persons in the United States who from four
15          years prior to the filing of this action: (1) were sent a text message or phone
16          call by or on behalf of Defendant; (2) more than one time within any 12-
            month period; (3) where the person’s telephone number had been listed on
17          the National Do Not Call Registry for at least thirty days; (4) for the purpose
            of advertising and/or promoting Defendant’s products and services.
18

19          43.        Plaintiff reserves the right to modify the Class definitions as warranted as
20   facts are learned in further investigation and discovery.
21          44.        Defendant and its employees or agents are excluded from the Class. Plaintiff
22   does not know the number of members in the Class but believes the Class members number
23   in the several thousands, if not more.
24          NUMEROSITY
25          45.        Upon information and belief, Defendant has placed automated calls to
26   cellular telephone numbers belonging to thousands of consumers throughout the United
27

28
                                       CLASS ACTION COMPLAINT
                                                  8
          Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 9 of 16




1    States without their prior express consent. The members of the Class, therefore, are
2    believed to be so numerous that joinder of all members is impracticable.
3           46.    The exact number and identities of the members of the Class are unknown at
4    this time and can only be ascertained through discovery. Identification of the Class
5    members is a matter capable of ministerial determination from Defendant’s call records.
6           COMMON QUESTIONS OF LAW AND FACT
7           47.    There are numerous questions of law and fact common to members of the
8    Class which predominate over any questions affecting only individual members of the
9    Class. Among the questions of law and fact common to the members of the Class are:
10                 a) Whether Defendant made non-emergency calls to Plaintiff’s and Class
11                    members’ cellular telephones using an ATDS;
12                 b) Whether Defendant can meet its burden of showing that it obtained prior
13                    express written consent to make such calls;
14                 c) Whether Defendant’s conduct was knowing and willful;
15                 d) Whether Defendant initiated telemarketing calls to telephone numbers
16                    listed on the National Do Not Call Registry;
17                 e) Whether Defendant is liable for damages, and the amount of such
18                    damages; and
19                 f) Whether Defendant should be enjoined from such conduct in the future.
20          48.    The common questions in this case are capable of having common answers.
21   If Plaintiff’s claim that Defendant routinely transmits calls to telephone numbers assigned
22   to cellular telephone services is accurate, Plaintiff and the Class members will have
23   identical claims capable of being efficiently adjudicated and administered in this case.
24          TYPICALITY
25          49.    Plaintiff’s claims are typical of the claims of the Class members, as they
26   are all based on the same factual and legal theories.
27          PROTECTING THE INTERESTS OF THE CLASS MEMBERS
28
                                   CLASS ACTION COMPLAINT
                                              9
         Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 10 of 16




1           50.      Plaintiff is a representative who will fully and adequately assert and protect
2    the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an
3    adequate representative and will fairly and adequately protect the interests of the Class.
4           PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
5           51.      A class action is superior to all other available methods for the fair and
6    efficient adjudication of this lawsuit, because individual litigation of the claims of all
7    members of the Class is economically unfeasible and procedurally impracticable. While
8    the aggregate damages sustained by the Class are in the millions of dollars, the individual
9    damages incurred by each member of the Class resulting from Defendant’s wrongful
10   conduct are too small to warrant the expense of individual lawsuits. The likelihood of
11   individual Class members prosecuting their own separate claims is remote, and, even if
12   every member of the Class could afford individual litigation, the court system would be
13   unduly burdened by individual litigation of such cases.
14          52.      The prosecution of separate actions by members of the Class would create a
15   risk of establishing inconsistent rulings and/or incompatible standards of conduct for
16   Defendant.      For example, one court might enjoin Defendant from performing the
17   challenged acts, whereas another may not. Additionally, individual actions may be
18   dispositive of the interests of the Class, although certain class members are not parties to
19   such actions.
20                                            COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
21                          (On Behalf of Plaintiff and No Consent Class)
22

23
            53.      Plaintiff re-alleges and incorporates the foregoing allegations as if fully set

24
     forth herein.

25
            54.      It is a violation of the TCPA to make “any call (other than a call made for

26
     emergency purposes or made with the prior express consent of the called party) using any

27

28
                                     CLASS ACTION COMPLAINT
                                                10
         Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 11 of 16




1    automatic telephone dialing system … to any telephone number assigned to a … cellular
2    telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
3           55.    The TCPA defines an “automatic telephone dialing system” (hereinafter
4    “ATDS”) as “equipment which has the capacity – (A) to store or produce telephone
5    numbers to be called, using a random or sequential number generator; and (B) to dial such
6    numbers.” Id. at § 227(a)(1).
7           56.    Defendant – or third parties directed by Defendant – used an ATDS to make
8    non-emergency telephone calls to the cellular telephones of Plaintiff and the other members
9    of the Class defined below.
10          57.    These calls were made without regard to whether or not Defendant had first
11   obtained express permission from the called party to make such calls. In fact, Defendant
12   did not have prior express consent to call the cell phones of Plaintiff and the other members
13   of the putative Class when its calls were made.
14          58.    Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using
15   an ATDS to make non-emergency telephone calls to the cell phones of Plaintiff and the
16   other members of the putative Class without their prior express written consent.
17          59.    Defendant knew that it did not have prior express consent to make these calls,
18   and knew or should have known that it was using equipment that at constituted an
19   automatic telephone dialing system. The violations were therefore willful or knowing.
20          60.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
21   Plaintiff and the other members of the putative Class were harmed and are each entitled to
22   a minimum of $500.00 in damages for each violation. Plaintiff and the members of the
23   Class are also entitled to an injunction against future calls. Id.
24
                                           COUNT II
25                             Violations of 47 C.F.R. § 64.1200
                        (On Behalf of Plaintiff and the No Consent Class)
26

27

28
                                     CLASS ACTION COMPLAINT
                                                11
          Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 12 of 16




1           61.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-52 as if
2    fully set forth herein.
3           62.     It is a violation of the TCPA regulations promulgated by the FCC to “initiate
4    any telephone call…using an automatic telephone dialing system…To any telephone
5    number assigned to a paging service, cellular telephone service, specialized mobile radio
6    service, or other radio common carrier service, or any service for which the called party is
7    charged for the call.” 47 C.F.R. § 64.1200(a)(1)(iii).
8           63.     Additionally, it is a violation of the TCPA regulations promulgated by the
9    FCC to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an
10   advertisement or constitutes telemarketing, using an automatic telephone dialing
11   system…other than a call made with the prior express written consent of the called party
12   or the prior express consent of the called party when the call is made …” 47 C.F.R. §
13   64.1200(a)(2).
14          64.     Defendant transmitted calls using an automatic telephone dialing system to
15   the telephone numbers of Plaintiff and members of the putative class without their prior
16   express written consent.
17          65.     These calls were made without regard to whether Defendant had first
18   obtained express permission from the called party to make such calls. In fact, Defendant
19   did not have prior express written consent to call the telephones of Plaintiff and the other
20   members of the putative Class when its calls were made.
21          66.     Defendant has, therefore, violated § 64.1200(a) by using an automatic
22   telephone dialing system to make non-emergency telephone calls to the telephones of
23   Plaintiff and the other members of the putative Class without their prior express consent.
24          67.     Defendant knew that it did not have prior express written consent to make
25   these calls, and knew or should have known that it was using an automatic telephone dialing
26   system. The violations were therefore willful or knowing.
27

28
                                    CLASS ACTION COMPLAINT
                                               12
          Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 13 of 16




1           68.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
2    Plaintiff and the other members of the putative Class were harmed and are each entitled to
3    a minimum of $500.00 in damages for each violation. Plaintiff and the class are also
4    entitled to an injunction against future calls. Id.
5           69.     Because Defendant knew or should have known that Plaintiff and the other
6    members of the putative Class had not given prior express consent to receive its messages
7    to their telephones the Court should treble the amount of statutory damages available to
8    Plaintiff and the other members of the putative Class pursuant to § 227(b)(3) of the TCPA.
                                            COUNT III
9
                                   Violations of 47 U.S.C. § 227
10                  (On Behalf of Plaintiff and the Do Not Call Registry Class)
11
            70.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-52 as if
12
     fully set forth herein.
13
            71.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that
14
     “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential telephone
15
     subscriber who has registered his or her telephone number on the national do-not-call
16
     registry of persons who do not wish to receive telephone solicitations that is maintained by
17
     the federal government.”
18
            72.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to
19
     any person or entity making telephone solicitations or telemarketing calls to wireless
20
     telephone numbers.”
21
            73.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall
22
     initiate any call for telemarketing purposes to a residential telephone subscriber unless such
23
     person or entity has instituted procedures for maintaining a list of persons who request not
24
     to receive telemarketing calls made by or on behalf of that person or entity.”
25
            74.     Any “person who has received more than one telephone call within any 12-
26
     month period by or on behalf of the same entity in violation of the regulations prescribed
27

28
                                     CLASS ACTION COMPLAINT
                                                13
         Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 14 of 16




1    under this subsection may” may bring a private action based on a violation of said
2    regulations, which were promulgated to protect telephone subscribers’ privacy rights to
3    avoid receiving telephone solicitations to which they object. 47 U.S.C. § 227(c).
4           75.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be
5    initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do Not
6    Call Registry Class members who registered their respective telephone numbers on the
7    National Do Not Call Registry, a listing of persons who do not wish to receive telephone
8    solicitations that is maintained by the federal government.
9           76.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not
10   Call Registry Class received more than one telephone call in a 12-month period made by
11   or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a
12   result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry
13   Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter
14   alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
15          77.      To the extent Defendant’s misconduct is determined to be willful and
16   knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
17   statutory damages recoverable by the members of the Do Not Call Registry Class.
18                                      PRAYER FOR RELIEF
19          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
20   following relief:
21                a) An order certifying this case as a class action on behalf of the Class as defined
22                   above, and appointing Plaintiff as the representative of the Class and
23                   Plaintiff’s counsel as Class Counsel;
24                b) An award of actual and statutory damages for Plaintiff and each member of
25                   the Class;
26                c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,
27                   and 47 C.F.R. § 64.1200, Plaintiff seeks for herself and each member of the
28
                                      CLASS ACTION COMPLAINT
                                                 14
         Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 15 of 16




1                  Class $500.00 in statutory damages for each and every violation pursuant to
2                  47 U.S.C. § 227(b)(3).
3              d) An injunction prohibiting Defendant from initiating calls to telephone
4                  numbers listed on the National Do Not Call Registry;
5              e) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§
6                  227, et seq., and 47 C.F.R. § 64.1200, Plaintiff seeks for themselves and each
7                  member of the Class treble damages, as provided by statute, up to $1,500.00
8                  for each and every violation pursuant to 47 U.S.C. § 227(b)(3).
9              f) An order declaring that Defendant’s actions, as set out above, violate the
10                 TCPA;
11             g) An injunction requiring Defendant to cease all unsolicited call activity, and
12                 to otherwise protect the interests of the Class;
13             h) An injunction prohibiting Defendant from using, or contracting the use of,
14                 an ATDS without obtaining, recipient’s consent to receive calls made with
15                 such equipment; and
16             i) Such further and other relief as the Court deems necessary.
17                                        JURY DEMAND
18          Plaintiff hereby demand a trial by jury.
19                         DOCUMENT PRESERVATION DEMAND
20          Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,
21   electronic databases or other itemization of telephone numbers associated with Defendant
22   and the calls as alleged herein.
23

24

25

26

27

28
                                    CLASS ACTION COMPLAINT
                                               15
         Case 2:20-cv-02406-JJT Document 1 Filed 12/14/20 Page 16 of 16




1    Respectfully submitted,
2

3    Dated: December 14, 2020
4
                                        By: /s/ Ignacio Hiraldo
5                                       Ignacio Hiraldo, Esq.
                                        (pro hac vice)
6                                       IJhiraldo@Hiraldolaw.com
7                                       IJH Law
                                        1200 Brickell Ave.
8                                       Suite 1950
                                        Miami, FL 33131
9
                                        E: IJhiraldo@IJhlaw.com
10                                      T: 786-496-4469
11                                      Attorneys for Plaintiff and the Proposed Class
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                CLASS ACTION COMPLAINT
                                           16
